The opinion of the Court was delivered by
Haskell, A. J.
The question in this case is whether or not the remedy by distress for non-payment of rent has been restored by the Act of June 8, 1877, entitled “An. Act to alter and repeal Section 20 of an Act entitled ‘An Act to regulate attachments,’ approved September 24, A. D. 1868, which enacts that the first ten words of Section 20 of an Act entitled ‘An Act to regulate attachments,’ approved September 24, A. D. 1868, be stricken out, and the rights and remedies in such cases existing before the passage of said Act are hereby restored.” The said ten words of said .Section 20 of the Act of 1868 are as follows: “Distress for-nonpayment of rent, as heretofore existing, is abolished.” — 14 Stat., 106. If the entire Act of June, 1877, is valid, there is an end to the matt'er, for the Act contains not only the repeal of so much of *475the Act of 1868 as abolishes the remedy by distress, but also positively re-enacts the law on that subject as it existed prior to the passage of said Act of September 24, 1868. What the law was prior to that time is not questioned. Whether or not Section 20 of the Act of 1868 was re-enacted or the Act of 1712 repealed in the General Statutes, February 10, 1872, is, therefore, wholly immaterial.
No practice is more common, however objectionable in some instances it may be considered, than the entitling of Acts passed for the repeal or amendments of Acts or portions of Acts by reference merely to the title and Section of the Act repealed or amended, without referring more specifically to the subject or branch of the subject to which the subsequent Act relates. Indeed, in many cases the practice goes further, and not only entitles the Act by mere reference by its title to the Act amended or repealed, but proceeds to enact by striking out or adding, not sentences which might convey the meaning, but separate words, thus rendering it absolutely necessary to refer to the former Act, and that both be read together before the subject-matter or purpose of the subsequent Act ban be ascertained. But this cannot be said to be in violation of that Section (20 of Art. II) of the Constitution which directs that the Act “shall relate to but one subject, and that shall be expressed in the title,” for the subject of an Act to repeal or amend is the Act or portion of the Act repealed or amended, and reference to that Act is technical obedience to the Constitution. Not only is the former Act the subject of the succeeding Act which relates to it, but naturally and of necessity the subject of the prior Act becomes the subject of the latter Act.
The subject to which the first ten words of Section 20 of the Act of 1868 relates is “distress for non-payment of rent.” The same becomes the subject of the Act of June, 1877, which is an Act “ to alter and repeal ” that portion of Section 20 of the Act of 1868. Of that subject alone the Act of 1877 disposes, and in so doing it enacts that “ the rights and remedies in such cases existing before the passage of said Act are hereby restored.” “Suoh cases” are the “cases” to which the first ten words of Section 20 of the Act of 1868 relate. Those words relate to all cases of non-payment of rent in which, prior to the Act of September 24, 1868, remedy by distress could be had. The Act of June, 1872, therefore, stands upon the same ground as if the subject “distress for rent” had been *476named in terms in the title and the Act had proceeded to re-enact the law upon that subject as it had stood prior to September 24, 1868.
The re-enactment of the Act of 1868 in the Revised Statutes, even if it were taken in the light of an original Act, and the repeal of the Act of 1712, which made the remedy by distress of force in this State, are alike immaterial, for the reason that the one would be repealed and the other revived, by implication, by the Act of June, 1877. “ Leges posteriores priores contrarias abrogant.” “If two inconsistent Acts be passed at different times, the last, said the Master of the Rolls, is to be obeyed ; and if obedience cannot be observed without derogating from the first, it is the first which must give way.” — Sedgwick on Stat. and Con. Law, 125. An Act can always be made to revive a previously existing law by reference to the law as it stood, at a certain time, and without recital declaring that that shall be the law. What was the law can be ascertained.
The Act of June, 1877, is, therefore, held to be of force, and the remedy by distress restored.
The judgment of the Circuit Court is affirmed.
Motion refused.
Willard, C. J., and Melver, A. J., concurred.